Citation Nr: 1701584	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  10-23 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a heart disorder.

2. Entitlement to service connection for loss of teeth.

3. Entitlement to service connection for conjunctivitis.

4. Entitlement to service connection for a skin wound irritation of the left arm.

5. Entitlement to service connection for aspiration pneumonia.

6. Entitlement to service connection for a lumbosacral spine disorder.

7. Entitlement to a compensable disability rating for an adductor muscle pull of the right groin.

8. Entitlement to special monthly compensation for loss of use of the right upper
extremity.

9. Entitlement to special monthly compensation for loss of use of the left upper extremity.

10. Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the right upper extremity.

11. Entitlement to an effective date prior to September 28, 2007, for the award of service connection for tardive dyskinesia and dystonia of the left upper extremity.

12. Entitlement to an effective date prior to September 28, 2007, for the award of service connection for mild orofacial dyskinesia.

(The issue of apportionment is addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1988 to June 1988.

This appeal to the Board of Veterans' Appeals (Board) is from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In June 2014 again in April 2016, the Board remanded this matter to the RO to schedule the Veteran for a video conference hearing before the Board.

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Presently, an additional remand is necessary to ensure that the AOJ substantially complies with the Board's prior remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Pursuant to the Board's June 2014 remand instructions, the Veteran was scheduled for a video conference hearing before the Board at the Jackson RO on February 23, 2015.  However, a February 5, 2015 report of general information reflects that the Veteran contacted the RO and advised them that he could not attend hearing at the Jackson, RO, as he "does not have use of his arms and cannot operate a car and has no transportation"; and further, he underscored that he currently receives special monthly compensation for loss of use of his upper extremities.  The Veteran requested that the video hearing be scheduled at an alternative location that would be closer to him.  The Veteran specifically requested that the hearing be held at the court house in Aberdeen.
 
The Board's April 2016 remand directed the AOJ to (1) determine whether it was feasible to schedule the Veteran for a Board hearing via video conference at the court house in Aberdeen, MS, or another alternative location closer to his home; and (2) if feasible, to then schedule the Veteran for the videoconference hearing in the alternative location; or, if not feasible, to inform the Veteran and his representative that hearing location alternative to the Jackson, RO was not possible.  

Unfortunately, upon remand, it appears the AOJ did not follow the Board's remand directives.  Specifically, it appears that the Veteran was simply scheduled for another video conference hearing at the VA regional office in Jackson, MS.  Absent from the letter was any discussion that the availability of alternative locations, such as the Aberdeen, Mississippi court house had been considered.  To the extent that such alternatives were considered, there is no documentation of such in the claims file, and the Veteran was not informed of such.

The Veteran's representative, in the December 2016 informal hearing presentation, identifies that the Veteran did not present to the VA regional office in Jackson, MS for the scheduled videoconference hearing, on August 15, 2016, but reiterated that the Veteran was not be able to travel the distance, and asserted that the Veteran did continue to desire to testify at a videoconference hearing.  

In light of his repeated contention of transportation issues due to service-connected physical impairments, it becomes incumbent upon the AOJ to fully explore alternative hearing venues to allow the Veteran to exercise his right to a BVA hearing on appeal.  38 C.F.R. §§ 20.700 and 20.705 (2016).  To emphasize, the AOJ should note that the Veteran has indicated physical limitations in travelling far from his home, so that other closer options must be considered, to the extent they are available for scheduling purposes.  The Board, being unfamiliar with the facilities available to VA that are within geographic proximity of the Veteran, does not assume that alternative sites are in fact available.  However, this should be considered by the RO.  

Should an alternative location not be available,  the AOJ should inform the Veteran of other means to support his claim under 38 C.F.R. § 20.700 (Hearings on Appeal, General), in lieu of a hearing.  

Consequently, the Board must again remand this appeal to the AOJ for compliance with the remand directives below.  


Accordingly, the case is REMANDED for the following action:

1.  Determine whether it is feasible to schedule the Veteran for a Board hearing via video conference at a location alternative to the Jackson, MS RO that is closer to the Veteran's home, specifically considering:  (1) Aberdeen, MS Court House; and (2) VA CBOC in Columbus, MS.  

If a video hearing can be scheduled at an alternative location, this should be done.

If a video hearing cannot be scheduled at an alternative location, the Veteran and his representative should be sent a letter explaining that alternative locations are not available. 

The letter should contain the following language concerning his ability to support his claim under 38 C.F.R. § 20.700 (Hearings on Appeal, General), in lieu of a hearing:  

This concerns your request to attend a hearing before the Board of Veterans' Appeals (Board).  Information contained in your claims folder indicates that you may be presently limited in your ability to travel to the nearest Regional Office, in Jackson, Mississippi, which could adversely affect your ability to attend a hearing.  There are other options available for your consideration.  38 C.F.R. § 20.700 provides that:
(a)	You may submit a written statement to be considered by the Board in deciding your appeal;
(b)	Your representative, if applicable, may submit an audio cassette for transcription or written argument in the form of a brief which will be carefully considered by the Board in its review of your appeal; or
(c)	Your representative, if applicable, may submit a motion to appear alone and personally present argument to the Board on your behalf if you cannot appear.  Such motions are granted only when "good cause" is shown.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


